Exhibit 10.64

THIRD AMENDMENT TO THE

LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF

COCA-COLA BOTTLERS’ SALES & SERVICES COMPANY LLC

 

This Third Amendment to the Limited Liability Company Operating Agreement of
Coca-Cola Bottlers’ Sales & Services Company LLC (the “Third Amendment”) is made
among all Coca-Cola Bottlers doing business in the United States that are
Members of the Company. Capitalized terms not otherwise defined herein shall
have the same meanings as set forth in that certain Limited Liability Operating
Agreement of Coca-Cola Bottlers’ Sales & Services Company LLC executed by the
Members and made effective as of January 1, 2003, as amended (the “Operating
Agreement”).

 

WHEREAS, on or about January 1, 2003, the Members executed the Operating
Agreement;

 

WHEREAS, The Coca-Cola Company (“TCCC”) has executed an Amended and Restated
Procurement Agency Agreement with the Company made effective as of January 1,
2008 (the “TCCC PAA”) pursuant to which TCCC named the Company as its exclusive
agent for procurement of certain items in connection with TCCC’s North American
operations;

 

WHEREAS, pursuant to the First Amendment to the Operating Agreement adopted and
ratified by the Members in 2007, TCCC, acting by and through Coca-Cola North
America (“CCNA”), was granted the right to designate one (1) natural person to
serve as a Director of the Company, subject to the terms and conditions
specified therein;

 

WHEREAS, pursuant to the Second Amendment to the Operating Agreement, the CCNA
Director (as defined in the First Amendment) was disqualified and CCNA’s right
to appoint such Director expired upon the consummation of that certain merger
transaction pursuant to which Coca-Cola Enterprises, Inc. became a wholly-owned
subsidiary of TCCC and was renamed Coca-Cola Refreshments USA, Inc. (“CCR”); and

 

WHEREAS, as a result of CCR’s refranchising efforts, pursuant to which all CCR’s
distribution territories have been or will be sold to independent bottlers
thereby reducing CCR’s ownership in the Company, the Members have agreed to once
again grant TCCC certain rights with respect to the management of the Company,
as more specifically set forth in, and subject to the conditions of, this Third
Amendment, and to amend the Operating Agreement as set forth herein.

 

NOW, THEREFORE, the Members, in accordance with Section 16.10 of the Operating
Agreement, hereby amend the terms of the Operating Agreement as follows:

 

ARTICLE I

ADDITION OF A CCNA DIRECTOR

 

Section 1.1 Selection of a CCNA Director. Notwithstanding anything in the
Operating Agreement to the contrary, TCCC, acting by and through CCNA, shall
have the right to

 

--------------------------------------------------------------------------------

 

designate one (1) natural person who shall be a member of senior management of
CCNA to serve as a Director of the Company (the “CCNA Director”). The CCNA
Director shall exercise only those rights and duties expressly set forth in this
Third Amendment. Any vacancy in the position of CCNA Director shall be filled
promptly by CCNA.

 

Section 1.2 Attendance at Meetings; Voting Rights

 

(i) Subject to the conditions of this Third Amendment, the CCNA Director shall
be entitled to attend all meetings of the Board; provided, however that the CCNA
Director shall not have the right to appoint a proxy if such designee is unable
to attend any meeting of the Board in accordance with Section 6.4 of the
Operating Agreement.

 

(ii) Subject to subsection (v) below, the CCNA Director shall be entitled to
exercise one (1) vote as a member of the Board.

 

(iii) For purposes of determining the existence of a Director Regular Vote or a
Director Extraordinary Vote on all matters, the total number of votes which may
be cast shall include the one (1) vote which the CCNA Director is entitled to
cast hereunder. For all other purposes, including the determination of a
Director Regular Vote or a Director Extraordinary Vote on any matter on which
the CCNA Director is not entitled to cast a vote hereunder, the total number of
votes which may be cast shall not include the one (1) vote exercisable by the
CCNA Director hereunder.

 

(iv) The CCNA Director may be paid his or her reasonable expenses, if any, of
attendance at any meeting of the Board, but only to the extent that all other
Directors are so paid by the Company.

 

(v) Upon the request of the Chairman or the Company’s General Counsel, the CCNA
Director may be excluded from participation and/or attendance in any portion of
any Board meeting and may be excluded from the right to review or have access to
any information that (i) contains sensitive or confidential information of one
or more Members or Participants; or (ii) the disclosure of which the General
Counsel reasonably determines would be in violation of Company policy or
applicable law. Furthermore, to the extent that a matter regarding the
relationship between the Company and TCCC is raised for a vote by the Board, the
Board, acting without the participation of the CCNA Director and upon the
request of two or more Directors may, by Director Regular Vote, determine that
the CCNA Director shall be excluded from participation in any such vote.

 

Section 1.3 Disqualification of the CCNA Director. The CCNA Director shall be
immediately disqualified, and TCCC’s right to appoint the CCNA Director as
provided in this Third Amendment shall immediately expire, upon the occurrence
of any of the following events: (i) the discontinuation, expiration or early
termination, for any reason, of the CCNA PAA; (ii) the Company ceases to be
authorized to act as agent for TCCC North American operations in connection with
procurement of the items originally listed in the CCNA PAA; or (iii) the Company
discontinues the activities of the Procurement Division.

 

2

--------------------------------------------------------------------------------

 

Section 1.4 No Agency; Duties. The CCNA Director shall not have the authority to
bind the Company, to execute contracts or to expend funds unless such action has
been authorized by the requisite Director vote. The CCNA Director shall have the
fiduciary duties of loyalty and care similar to those of directors and officers
of business corporations organized under the General Corporation Law of the
State of Delaware and shall owe such duties to the Company and to all of its
Members. The CCNA Director is a Covered Person as defined in the Operating
Agreement.

 

ARTICLE II

MISCELLANEOUS

 

Section 2.1 Survival. Except as expressly set forth herein, all terms and
conditions set forth in the Operating Agreement shall remain in full force and
effect pursuant to their terms. In the event of any conflict between the terms
of this Third Amendment and the terms of the Operating Agreement, the terms of
this Third Amendment shall prevail.

 

Section 2.2 No Implied Rights or Duties. Neither TCCC nor the CCNA Director
shall have any other or further rights with respect to the Company and/or the
Members, other than those expressly set forth in this Third Amendment or
otherwise agreed to in writing by TCCC and a duly authorized representative of
the Company. Without limiting the applicability of the preceding sentence, at no
time shall TCCC become, or be deemed to be, a Member of the Company.

 

Section 2.3 Counterparts. This Third Amendment may be executed in any number of
counterparts, and by facsimile or portable document format (pdf) transmission,
with the same effect as if all parties hereto had signed the same document. All
counterparts shall be construed together and shall constitute one instrument.

 

Section 3.4 Integration. This Third Amendment constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

 

Section 3.5 Governing Law. This Third Amendment and the rights of the parties
hereunder shall be interpreted in accordance with the laws of the State of
Delaware, and all rights and remedies shall be governed by such laws without
regard to principles of conflict of laws.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Member set forth below has executed this Third Amendment
as of the date set forth below.

 

Agreed to and accepted this 4th day of December, 2016.

 

Legal Name of Member (Bottler):  Consolidated Beverage Co.

 

By:

 

/s/ James E. Harris

 

 

 

 

 

Print Name:

 

James E. Harris

 

 

 

 

 

Title:

 

Vice President

 

 

4